                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                      Case No.     19-CR-0058

EY LAO and LOLA CHANG,

                       Defendants.


              DECISION AND ORDER DENYING MOTION TO SUPPRESS


       Defendants Ey Lao and Lola Chang have been charged by a grand jury with possession with

intent to distribute more than fifty grams of actual methamphetamine in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2. Lao is also charged with possession of a firearm by a

felon in violation of 18 U.S.C. § 924(g)(1), and possession of a firearm in relation to a crime of drug

trafficking in violation of 18 U.S.C. § 924(c)(1)(A). Presently before the court are the defendants’

motions to suppress all evidence obtained as a result of law enforcement’s interaction with them

after their car slid off the road during a snow storm in Brown County, Wisconsin on March 1, 2019.

For the reasons set forth below, the motions are denied. What follows are my findings of fact based

on the evidentiary hearing held on June 17, 2019.

                                      FINDINGS OF FACT

       March 1, 2019, was a snowy day in Brown County Wisconsin. The traffic conditions were

such that even supervisors were called upon to respond to the high volume of reports of accidents

and cars stuck in ditches. At approximately 11:30 p.m., Lieutenant Jason McAuly of the Brown

County Sheriff’s Department came upon a black BMW sedan that had slid off the exit ramp on U.S.
Interstate Highway 41 northbound at the exit to County Highway MM in the Town of Ledgeview.

Defendant Ey Lao was in the driver’s seat and Defendant Lola Chang was riding as a passenger.

The car had apparently spun out of control and traveled well off the road into the heavy snow so that

it was perpendicular to the roadway facing back toward the road on which it had been traveling.

Lt. McAuly pulled up on the shoulder of the road directly in front of the vehicle, activated his

emergency lights, and made contact with the occupants. Almost immediately, his suspicions were

aroused.

       Lao lit up a cigarette as he lowered his driver’s side window and appeared nervous. He was

moving around in his seat, he spoke rapidly, his hands were shaky, his voice quivering, and he

repeatedly stated that they had called for help and a tow truck and was in route. He said they had

been waiting approximately forty-five minutes. Lt. McAuly found Lao’s behavior particularly

suspicious because it was his experience over his twenty-four years as a law enforcement officer

primarily working patrol that people who slide off the road in a snow storm or find themselves

stranded because their car breaks down are usually relieved when a police officer arrives. The

arrival of a law enforcement officer normally made people feel more safe. Lao seemed anxious for

McAuly to leave. He was also speaking sharply and loudly to Chang in a language Lt. McAuly

assumed was Hmong. At that point, Chang got out of the car, opened the trunk and retrieved a large

“eye” bolt designed to screw into the vehicle so it can be towed without causing damage.

       Lt. McAuly had no intention of leaving Lao and Chang by the side of the road in a

snowstorm, absent an emergency requiring him to respond elsewhere. His primary concern upon

stopping was the safety of the occupants. Once he determined they were safe, he intended to make

sure they remained safe until help arrived. Lt. McAuly wanted to keep them safe from other


                                                 2
vehicles traveling along the highway by positioning his squad in front of them and making sure they

stayed out of the roadway. Lt. McAuly was also concerned, at least initially, that Lao may have

violated one or more traffic laws, including driving too fast for conditions, or possibly operating

under the influence or operating without a valid license. He couldn’t determine from his initial

observation whether there was any damage to reflector posts or other property along the highway

and intended to look into that as well.

       At that point, Lt. McAuly asked Lao and Chang for identification in accordance with the

common practice of his department and asked that they remain in the vehicle. The reason for

requesting identification is to find out who the officer is dealing with for safety concerns, to check

for warrants, and to make sure the driver has a valid driver’s license so he can drive away from the

scene. Lao and Chang provided Lt. McAuly identification, and he returned to his squad to run their

names through the relevant data base. As he was doing so, Lao got out of the vehicle. Lt. McAuly

exited his squad and told him to return to the vehicle. Lao seemed reluctant to do so, and Lt.

McAuly remained standing outside his squad until Lao complied.                 Upon running their

identifications on his computer, Lt. McAuly found that each had significant records, including

felony records for drug offenses, and that they were on extended supervision to the State of

Wisconsin.

       After learning that each had prior felony drug convictions and was on extended supervision

(the Wisconsin equivalent of supervised release under federal law), and based on what he concluded

was reasonable suspicion that they were involved in criminal conduct, Lt. McAuly radioed Sergeant

Timothy Johnson for back-up. Lt. McAuly explained to Sgt. Johnson that they were acting strangely

and Lao seemed very nervous. Sgt. Johnson arrived on the scene shortly thereafter. Lt. McAuly


                                                  3
then asked for and was given consent by Lao to perform a pat down search of his person to make

sure he wasn’t armed. In the course of the search, Lt. McAuly found a penlight for detecting

counterfeit currency and a lanyard with a set of keys attached. He likewise asked for and was

granted consent by Chang to conduct such a search of her person.

       Chang had been hunched forward with her head down and eyes lowered for much of the

interaction with Lt. McAuly. Because of her behavior, and the manner in which Lao had initially

spoken to her, Lt. McAuly thought she and Lao might have been fighting. When he conducted the

pat down, Lt. McAuly discovered that she was holding under her shirt a rectangular box-like object

that appeared to be a small gun safe. It was locked but the corner of a plastic bag was sticking out

of it. Chang denied ownership of the object or knowledge of what was in it. Lt. McAuly then asked

her if it was abandoned, and she responded “yes,” even though she had been holding it under her

shirt. In the course of his pat down search, Lt. McAuly also discovered that Chang had a knife with

a spring-loaded blade under her bra strap.

       The discovery of the knife and the gun safe with the corner of a plastic bag sticking out,

along with Chang’s responses, led Lt. McAuly to believe that there might be drugs or guns present.

He asked Sgt. Johnson to detain Lao, and then looked through the car windows of the vehicle with

the aid of a flashlight. In the front passenger side door pocket, Lt. McAuly saw a razor blade stuck

into a piece of cardboard, which he associated with drug use or sale, and in the driver’s side door

handle area what appeared to be drugs in a plastic container.

       Wisconsin Act 79 authorizes a law enforcement officer to search the residence or any

property under the control of a person who has been placed on community supervision without

consent or a warrant if the officer reasonably suspects that the person is committing, is about to


                                                 4
commit, or has committed a crime or a violation of a condition of release. Wis. Stat. § 302.113(7r).

Based on his understanding of Act 79, Lt. McAuly concluded that he had lawful authority to search

the gun safe he had taken from Chang. A key for the gun safe was discovered on the lanyard

holding Lao’s car keys. Lt. McAuly unlocked and opened the gun safe where he discovered a large

quantity of what appeared to be controlled substances, a digital scale and a scraping tool. Lao and

Chang were then placed under arrest, and the vehicle was impounded. A later search and the

follow-up investigation disclosed additional evidence, but the parties agree that the admissibility

of all of the evidence rises or falls on the lawfulness of the actions described by Lt. McAuly.

        Before turning to the legal analysis, I note that Lt. McAuly and the other law enforcement

officers who testified, Sergeant Timothy Johnson and Deputy Tyler Callow, appeared credible in

their undisputed testimony. I also find that they were acting in good faith at all times in their effort

to conduct the investigation they thought necessary under the circumstances within the bounds of

the law.

                                        LEGAL ANALYSIS

        The defendants claim that they were “stopped, detained, seized and searched in violation of

the Fourth Amendment to the United States Constitution,” and that “[t]he illegal stop, detention,

seizure and search of Lao’s person and Chang’s person on March 1, 2019, . . . resulted in the seizure

of car keys on a lanyard, 75.6 grams of suspected methamphetamine separately packaged, and scale

as well as a counterfeit money detector pen,” along with various other items of property. Dkt. No.

21 at 1–2. Because of the violation of their constitutional rights, they contend all evidence obtained

against them must be suppressed.




                                                   5
       The Fourth Amendment proscribes “unreasonable searches and seizures” by the government.

U.S. Const. Amend. IV. A law enforcement officer may “seize” or arrest a person when there is

probable cause to believe the person has committed a crime. Maryland v. Pringle, 540 U.S. 366,

369–70 (2003). An officer may briefly detain an individual upon a reasonable suspicion based on

articulable facts that the individual has committed, is committing, or is about to commit a crime.

Terry v. Ohio, 392 U.S. 1 (1968). Absent exigent circumstances, a warrant issued by a neutral

magistrate is generally required before a search of an individual’s personal property can be lawfully

conducted under the Fourth Amendment. Coolidge v. New Hampshire, 403 U.S. 443, 455 (1971).

       In this case, the defendants contend that Lt. McAuly unconstitutionally seized them when

he took their driver’s licences for identification and ordered them to stay in the vehicle. They

contend that at that point, Lt. McAuly lacked even the reasonable suspicion required for a brief

detention under Terry. A further violation occurred, the defendants contend, when Lt. McAuly used

the key he obtained from the lanyard in Lao’s pocket to open the locked gun safe. Even assuming

there was probable cause at that point to believe the gun case contained evidence of a crime, the

defendants argue that Lt. McAuly was required to obtain a warrant before opening a locked

container. I will address each alleged violation in turn.

A. Request for Identification

       The facts of this case are similar to those confronted by the Wisconsin Court of Appeals in

State v. Ellenbacker, 159 Wis. 2d 91, 464 N.W.2d 427 (Ct. App. 1990). In Ellenbecker, a state

patrol inspector pulled his squad car behind a vehicle stopped on the side of the road with its hood

up and jumper cables laying on the ground nearby. A passenger told the officer that the owner had

gone for help. When the owner, Ellenbecker, returned with gas a few moments later, the officer


                                                 6
asked for his driver’s license. After first questioning why the officer wanted to see his license,

Ellenbecker complied. The officer called dispatch and learned that the license was revoked. Id. at

94. Unable to post the required bond, Ellenbecker was placed under arrest, and in a search incident

to his arrest, evidence of possession of controlled substances with intent to deliver were discovered.

Ellenbecker moved to suppress the evidence, arguing that the “motorist assist” turned into an

unlawful seizure when the inspector asked for his license, because at that point he was not free to

leave. Id. at 95. The lack of freedom was compounded, Ellenbecker argued, when the inspector

further detained him by running a status check on his license. Id.

       In affirming the trial court’s denial of Ellenbecker’s motion to suppress, the court of appeals

first questioned whether there had been a seizure:

       Frankly, we doubt there was a seizure of Ellenbecker given the particular
       circumstances of this case. The contact between the police and Ellenbecker resulted
       not from an investigative stop but from a motorist assist, which is a valid
       police-citizen contact. More importantly, it was Ellenbecker’s need to attend to his
       disabled car rather than the inspector’s actions which took away Ellenbecker’s
       freedom to leave.

Id. Even assuming a seizure occurred, however, the court nevertheless concluded the officer’s

conduct was reasonable and no constitutional violation occurred. The officer’s conduct was

reasonable, the court held, “because the public interest in permitting an officer to request a driver’s

license and run a status check during a lawful police-driver contact outweighs the minimal intrusion

on the driver.” Id. at 93.

       While the Wisconsin Court of Appeals decision in Ellenbecker is not binding on this court,

I find the court of appeals’ reasoning persuasive. As in that case, the contact between the

defendants and Lt. McAuly resulted not from an investigative stop but from a motorist assist. And

as in that case, it was a problem with the defendants’ car—here, the fact that the car was stuck in


                                                  7
the snow—not the officer’s conduct that took away the defendants’ freedom to leave. Cf. Delaware

v. Prouse, 440 U.S. 648 (1979) (holding randomly stopping automobile and detaining the driver in

order to check his driver’s license and the registration of the automobile unreasonable under the

Fourth Amendment). Having already called for a tow truck, there was no reason for the defendants

to traverse through the snow. Lt. McAuly merely directing them to remain in their car added little

to the restraint they were already under due to the snowy conditions and their snowbound car. But

even assuming Lt. McAuly’s request for their identification and his instruction to remain in the car

while he checked them against the law enforcement database did constitute a seizure within the

meaning of the Fourth Amendment, I agree with the Ellenbecker court that it was justified under

the circumstances.

       Law enforcement officers have a duty to provide assistance to motorists stranded along the

highway. When they happen upon a stranded motorist, they generally do not know the person or

persons they are required to help. In the vast majority of cases, the people the officer encounters

will be law abiding motorists whose car broke down or who ran out of gas, or as in this case,

became stuck in the snow. But an officer can also be someone who has committed or is in the

process of committing a crime and to whom, for that very reason, the presence of a law enforcement

officer represents a threat to his or her freedom. Absent some assurance of the individual’s identity

and whether the individual has a record of criminal conduct or an outstanding warrant for his or her

arrest, a law enforcement officer is vulnerable to whatever threat such a person might pose. Asking

for identification and checking the person or persons against a law enforcement database before

undertaking to provide such assistance significantly reduces that threat. Thus, as the Ellenbecker

court recognized, there is a strong public interest in allowing a law enforcement officer to request

identification from a person under such circumstances.

                                                 8
       The intrusion upon the privacy interests of the driver, on the other hand, is minimal. Lao

and Chang were already stopped, and the tow truck had yet to arrive. Providing their names and

driver’s licenses to Lt. McAuly imposed no burden and required them to disclose no information

they were entitled to keep private. Indeed, as the driver, Lao was required to have his license on his

person. As the Ellenbecker observed, Wisconsin law “implicitly recognizes this public interest by

giving a law enforcement officer the authority to require a driver of a motor vehicle to display his

or her license on demand.” Id. at 97 (citing Wis. Stat. § 343.18(1) (“Every licensee shall have his

or her license document in his or her immediate possession at all times when operating a motor

vehicle and shall display the license document upon demand from any judge, justice, or traffic

officer.”)). Given the respective interests at stake, I conclude that Lt. McAuly’s actions in

requesting the defendants’ driver’s licenses and checking them against a law enforcement database

were reasonable and not in violation of the defendants’ Fourth Amendment rights.

       Lt. McAuly’s actions were also justified, however, even if suspicion of a traffic violation

was required. Lt. McAuly testified that there was reason to believe that Lao had been driving too

fast for conditions in violation of Section 346.57(2) of the Wisconsin Statutes, given the fact that

the car was well off the road in the heavy snow and was perpendicular to the roadway with the front

end closest to the road. Although the cross examination of Lt. McAuly raised the question of

whether someone could run into a sheet of black ice and leave the roadway without running afoul

of the statute, the description of where the car was located and the weather conditions at the time

provide more than enough evidence for a reasonable officer to infer that Lao was going too fast for

the conditions. While Lao had ended up well off the road and turned completely around, Lt.

McAuly observed other cars driving on the same exit ramp without apparent difficulty. Combined


                                                  9
with Lao’s suspicious behavior and the possibility of undetected property damage under the car or

hidden in the snow, obtaining identification of the driver and potential witness was justified as a

brief investigatory stop under Terry, if not a full traffic stop under Berkemer v. McCarty, 468 U.S.

420 (1984). For all of these reasons, I conclude that Lt. McAuly’s initial request for the defendants’

identification and his decision to run them against a law enforcement database were reasonable.

B. Search of the Gun Safe

       The defendants also contend that even if Lt. McAuly was justified in requesting their

identification, he violated their Fourth Amendment rights by searching the locked gun safe without

first obtaining a warrant. This argument also fails.

       Upon running their names through his squad computer, Lt. McAuly knew that both Lao and

Chang were on extended supervision for drug felonies. Under Wisconsin’s Act 79, “[a] person

released [to extended supervision], his or her residence, and any property under his or her control

may be searched by a law enforcement officer at any time during his or her period of supervision

if the officer reasonably suspects that the person is committing, is about to commit, or has

committed a crime or a violation of a condition of release to extended supervision.” Wis. Stat.

§ 302.113(7r). Such “special needs” statutes which allow law enforcement to conduct warrantless

searches of the person or property of individuals whose liberty is limited by the rules governing

probation and parole have been upheld against Fourth Amendment challenges. See Griffin v.

Wisconsin, 483 U.S. 868 (1987); Samson v. California, 547 U.S. 843 (2006). Acting under the

authority of Act 79, Lt. McAuly’s search of the gun safe he took from Chang was reasonable.

       The facts known by Lt. McAuly at the time he conducted the search of the gun safe were

more than sufficient to provide the reasonable suspicion required by Act 79. In addition to the


                                                 10
suspicious behavior he had noted earlier, Lt. McAuly had by the time of the search conducted a

consensual pat down search of Lao, which produced the lanyard with the key to the safe and a

counterfeit currency detecting pen. His search of Chang had produced the locked gun safe with the

corner of a plastic bag sticking out, and a spring-loaded knife concealed in her bra, accompanied

by Chang’s denial that the gun safe belonged to her and her statement that it was abandoned

property. A gun safe alleged to be abandoned property in the possession of two felons is itself

suspicious, but in addition, Lt. McAuly had observed in the passenger side door pocket a razor blade

stuck in cardboard, which he reasonably associated with drug use, and on the driver side a plastic

container with what appeared to both him and Deputy Callow, who had arrived to assist, to be

cocaine. Indeed, these facts are sufficient to establish the probable cause needed to justify a

warrantless search of the gun safe even in the absence of Act 79 under United States v. Ross, 456

U.S. 798 (1982), and California v. Acevedo, 500 F.3d 565 (1991).

       With this information in hand, Lt. McAuly’s conduct in opening the locked safe was

reasonable and did not violate the defendants’ Fourth Amendment rights. The defendants’ motion

to suppress the evidence obtained both directly and indirectly as a result of the search must therefore

be denied.

       SO ORDERED at Green Bay, Wisconsin this 21st day June, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court




                                                  11
